OFFICE   OF THE ATTORNEY            GENERAL    OF TEXAS
                                          AUSTIN




    Honorable Fat Beadle
    County Attorney
    Red River County
    Clarlu~llle,Tom6

    Dear Sir;




                nobe     in rea                               of this date roading aa
    fOllOU8:




                                  atlels 2, Conetltution       of Toxa6,   me&e   I6 part
/   a6   2U.L~~~'

                       --w&y    penon    subject to 110114 0rth4  zo*-
                ping dlsqualif%oations,       who ahallhave atta%md
                the age of twenty-oneyoar6 an6 who #ball be a
                aitiser~of the ZlntiedState@ and who shall haw
                re6iQsd in th58 State on8 year mxt preaedlng ma
                election     and t.tiilastsix rentho 4thia tIm ai&
                triat or oounty in whioh emh p6non offer6 kr
                mte, &ml1 be &mned a quill?i~B olootori pro-
                rld44, ti+atelrwtor8llringin anywkergeeimd
                oowaty     may rot4 at my elmt%cbn preainat      La tha
                owaaty to uhloh 6mh oouaty is attadwd iar Jo-
                di4i4lpurpo444;       aad pr~vldadfixrther,that any
Honorable Pat Readlo, Maroh El, 1989, Fmgo 8



          voter who is subjoot to pay a poll tax undarthr
          laws of the Stats of Texam shall ham paid 8ald
          tax before ortering to rot4 at any elnotlon in
          this State araihold a rsoeipt shmlng that said
          poll tax was paid bsfoiw the first day of Fsbiu-
          ary next prsoedingsudb slsotion.*
            Artiols VI,   Seotion   3, Uonstitutionof Texas, reads as
follorrs:                                                               I

                  "All qualifisdelnotorr of ths Stats, a6
            herein dosaribed,who shall ham rssidad iOr
            sir mgntbs immdiatsllyImoedlng an elaotion,
            within the liuits of any oity or aorporatotom,
            sfallha~s ths i-i&t to vuts fur Mayorand all
            other  alsotire of'floan~ but ln.all lleotiom
            to dstsmine oxpendituro CC mon6y or-a8mmptioon
            of debt, only those 6hsll bo qualiflodto rote
            who pay tax00 on property      in raid city or inoor-
            poratsd tom; prorldsd, that no poll tax for'tho
            paymsnt or dobto thus lnourred,       skull k lorid
            uponthe per8onadebarredrroamtin8            in t-ala-
            t-iontiBretO.a
            Artlole 1030, Raised Sir11 Statutes, reada as ibllew8r
                 *Ths City Counoll shall hao powor to logy
            and oolleot m annual poll tax, sot to 4x0046
            One ($1.00) Dollar of 4v4ry inlrbltantof said
            oity over the ago of twenty-one (21) and under
            sixty (80) ysars, those pereons exsapt by law
            fmm paying tbs Stats Poll Tax oxoepted, do is
            a resldaut thsrsof at the time of suahahnual
            aslleeslnsat."
            Artidlo   2933, Civil Statutes, pro*ldss, in part:
                  "Rmry person eubjeot to nom of the fors-
            going disqualifloatlons  who shall ka*s attained
            the age oftweuty-one years aud who &all be a
            oitieen otthe United States, au! who shall hao
            nsidod in this State on4 year next preoedbg an
            sleotlon, and the last six months within tlm dlc
            triot or omnty in whioh hs or ohs off;rs~~~;s~ta,
            shall be deemed a qualified elsotsr.
            tars living In an unorganlr.ed oounty may Vets at
            an 4l4otloa prooinot In tha county to whloh web
            OoUnty i6 attachad for jUdioial pllrp4440~ pmVfd-
            ad that any votsrwho is u+bjeot to pay a poll tax
            uudar the laws of this Stats or ordinamos   st auf
Honorable Pat Beadlo, Mmoh 27, 19S9, page S


          oity of tmm In thie State, ehallhave paid mid
          tax b4fore off4rihg to rote at any oleotion la
          this stats and hold8 a reoeipt rbosriugthat raid
          poll tax was mid before the flrst+d~pof:Febru-
          ary next preoedingsuch sloation;
          As Utiole 10% existed at the tilpbof Atlantey Oemral
cureton*s opinion No. 2172 on January lb, 1920, and at the tl8e or
Attormy  General PolZard*e opinion 100.Z676, on Maroh 29, 1927, the
earn authorized tbs OiQ Counoll to l4vy aul oalloot ax aanuel pall
tax not exooeding $1.00 of otrry mb     lnhahitantot eald eitiy. In
the Curetan opinion it was h4ld that     woman could not Wte without
paying any poll tax eo lsviod. In ths Pollard opinion it wae held
that einoe the poll tax wae not lovied on *~)men, it? attempted  lavy
on men wae dieoriminatcny  , and that o?m  a aan oould rote without
having paid the earn. The oonfliot botwoen the two opiaicme 18 aot
any 14nger nmterifil, ror in 1931 tlm etatut wae amehd4d 14avi4g out
the word 4aa14mr so that,ae altoady aaCed, Artiole lOS0 nor author-
leoe o41l4otion frm both oralsand Irmalo inMbitmte, thue r4mm-
ixg tb4 reason &Jrttn by Attornay G4aeral Rollard fat holding that
failur4 to pay such a poll taxwould'mt dopriro.a&an Or the right
to r@e in a oity 41eotlonr
         $ieanswer your question In the mgatlr4, aeauxiag that the
ai* ordinanoo is in prop4r axa, and rae duly and re#ilArly peered.


                                              Ybun   ‘I cry truly

                                          ATTORXEP   mXI?RAL    OF TIUU




GRLiFG